PER CURIAM.*
Court-appointed counsel for Cleto Antunez Urdiera has moved for leave to withdraw from this direct appeal and has filed a brief as required by Anders v. California.1 Antunez Urdiera has received a copy of counsel’s motion and brief but has not filed a response. Our independent review of the brief and of the record discloses no nonfrivolous issues for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED.2

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. See 5TH CIR. R. 42.2.